DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anne Pearlman on 1 June 2021.  
Applicant agreed to amend claims 1, 2, 4, 8, 14, and 15 to avoid indefiniteness as shown below. 
The application has been amended as follows: 

Claims 1, 2, 4, 8, 14, and 15 are amended as follow:
1	A device for obtaining a vital signal of a subject, said device comprising:
an input unit for obtaining at least two detection signals acquired from a subject, the detection signals being related to a physiological property of the subject and allowing extraction of a vital sign of the subject, wherein said detection signals are photoplethysmography, PPG, detection signals representing different wavelength intervals;
a decomposition unit for performing a spectral decomposition of the at least two detection signals to obtain two or more spectral components of the detection signals;
a weighting unit for determining a weight per spectral component based on an estimate of the relevance of the respective spectral component to the vital sign, derived from a characteristic of said spectral component; and

i) weighting at least part of the spectral components with the determined corresponding weight and extracting a vital sign from the weighted spectral components or
ii) extracting two or more vital sign sub-signals from individual spectral components of the at least two detection signals and, weighting the extracted vital sign sub-signals with the determined weight of the corresponding spectral component, and extracting a vital sign from the weighted vital sign sub-signals,
wherein said weighting unit is configured to determine the identical weight for the same spectral components of different detection signals in case the spectral components have at least one of the same energy 

2.	The device according to claim 1,
wherein said weighting unit is configured to use an estimate of the relevance that is based on at least one of the energy at least one of the respective spectral component 

4.	The device according to claim 2,
wherein said weighting unit is configured to determine the weight such that a weight of a spectral component having at least one of energy and/or amplitude above a threshold is lower than the weight of a spectral component having at least one of energy and/or amplitude below the threshold or that the weight of a spectral component having a higher relative strength in a particular combination is lower than the weight of the same spectral component of another combination of detection signals

8.	The device according to claim 1,
wherein said input unit is configured to obtain at least three input detection signals and wherein said device further comprises a pre-processing unit for combining the input detection signals into said at least two detection signals

14.	A method for obtaining a vital signal of a subject, said method comprising:
obtaining at least two detection signals acquired from a subject, the detection signals being related to a physiological property of the subject and allowing extraction of a vital sign of the subject, wherein said detection signals are photoplethysmography, PPG, detection signals representing different wavelength intervals;
performing a spectral decomposition of the at least two detection signals to obtain two or more spectral components of the detection signals;
determining a weight per spectral component based on an estimate of the relevance of the respective spectral component to the vital sign, derived from a characteristic of said spectral component; and
obtaining a vital sign by
i) weighting at least part of the spectral components with the determined corresponding weight and extracting a vital sign from the weighted spectral components or
ii) extracting two or more vital sign sub-signals from individual spectral components of the at least two detection signals and, weighting the extracted vital sign sub-signals with the determined weight of the corresponding spectral component, and extracting a vital sign from the weighted vital sign sub-signals,
at least one of the same energy 

15. 	A tangible, non-transitory computer readable storage medium comprising a set of instructions which, when executed by a computing system, cause the computing system to,
obtain at least two detection signals acquired from a subject, the detection signals being related to a physiological property of the subject and allowing extraction of a vital sign of the subject, wherein said detection signals are photoplethysmography, PPG, detection signals representing different wavelength intervals;
perform a spectral decomposition of the at least two detection signals to obtain two or more spectral components of the detection signals;
determine a weight per spectral component based on an estimate of the relevance of the respective spectral component to the vital sign, derived from a characteristic of said spectral component; and
obtain a vital sign by
i) weighting at least part of the spectral components with the determined corresponding weight and extracting a vital sign from the weighted spectral components or
ii) extracting two or more vital sign sub-signals from individual spectral components of the at least two detection signals and, weighting the extracted vital sign sub-signals with the determined weight of the corresponding spectral component, and extracting a vital sign from the weighted vital sign sub-signals,
wherein said weighting unit is configured to determine the identical weight for the same spectral components of different detection signals in case the spectral components have at least one of the same energy 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    92
    427
    media_image1.png
    Greyscale


/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/A.A.M./Examiner, Art Unit 3791